NONPRECEDENTIAL  DISPOSITION  
                                To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                          United States Court of Appeals
                                            For  the  Seventh  Circuit
                                            Chicago,  Illinois  60604  
                                             Argued  January  28,  2014  
                                             Decided  January  30,  2014  
  
  
                                                          Before  
  
                                       DIANE  P.  WOOD,  Chief  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  13-­‐‑2296  

BOGDAN  MAZUR,                                                                 Petition   for   Review   of   an   Or-­‐‑
     Petitioner,                                                               der   of   the   Board   of   Immigra-­‐‑
                                                                               tion  Appeals.  
                   v.  

ERIC  H.  HOLDER,  JR.,  
Attorney  General  of  the  United  States,  
       Respondent.  
  
                                                       
                                                  Order  
                                                       
    Bogdan  Mazur,  a  citizen  of  Australia  and  Poland,  did  not  leave  when  his  visa  ex-­‐‑
pired.  Fourteen  years  later,  after  being  arrested  and  charged  with  crimes,  he  came  to  the  
attention  of  immigration  officials.  He  conceded  that  he  lacks  any  right  to  remain  in  this  
nation  but  sought  cancellation  of  removal  on  the  ground  that  his  children  would  suffer  
hardship  if  he  had  to  leave  the  United  States.  
      
    An  immigration  judge  concluded  that,  even  if  Mazur  is  eligible  for  that  relief,  he  
does  not  deserve  it  because  of  his  criminal  conduct:  Mazur  tried  to  frame  his  wife  for  a  

                                                                                                                              
No.  13-­‐‑2296                                                                                      Page  2  

criminal  offense,  planting  cocaine  and  a  gun  to  inculpate  her,  then  lying  to  the  police.  
Mazur  pleaded  guilty  to  disorderly  conduct  and  was  sentenced  to  320  days  in  prison;  
other  charges  were  dismissed.  The  IJ  thought  Mazur’s  conviction  to  represent  a  crime  of  
moral  turpitude,  which  made  him  ineligible  for  discretionary  relief,  and  that  at  all  
events  the  nature  of  the  acts  leading  to  his  conviction  show  him  to  be  a  reprehensible  
person  who  does  not  deserve  administrative  benefits.  (Cancellation  of  removal  requires  
an  exercise  of  administrative  discretion,  and  “good  moral  character”  is  necessary,  8  
U.S.C.  §1229b(b)(1)(B),  unless  the  alien  had  permanent-­‐‑residence  status,  as  Mazur  did  
not.)  The  Board  of  Immigration  Appeals  affirmed  on  the  latter  ground,  ruling  that  it  is  
unnecessary  to  decide  whether  Mazur  has  been  convicted  of  a  crime  of  moral  turpitude.  
       
     By  the  time  the  Board  acted,  Mazur’s  first  wife  had  divorced  him  and  he  had  mar-­‐‑
ried  again.  His  second  wife,  a  citizen  of  the  United  States,  filed  an  application  for  a  visa  
on  his  behalf,  and  Mazur  sought  reopening  so  that  he  could  apply  for  adjustment  of  sta-­‐‑
tus  to  permanent  residence  as  a  citizen’s  spouse.  8  U.S.C.  §1151(b)(2)(A)(i),  §1255(i).  The  
Board  denied  that  motion,  stating  that  Mazur’s  criminal  conduct  is  such  a  blot  against  
him  that  it  outweighs  any  equities  in  his  favor.  
       
     We  dismiss  Mazur’s  petition  for  judicial  review.  When  a  decision  on  the  merits  is  
fully  reviewable,  a  discretionary  decision  denying  a  motion  to  reopen  also  is  reviewa-­‐‑
ble.  See  Kucana  v.  Holder,  558  U.S.  233  (2010);  Calma  v.  Holder,  663  F.3d  868  (7th  Cir.  
2011).  But  when  a  statute  commits  the  merits  to  the  Board’s  discretion  and  forbids  judi-­‐‑
cial  review,  as  it  does  for  cancellation  of  removal—see  8  U.S.C.  §1252(a)(2)(B)(i),  which  
lists  discretionary  decisions  under  §1229b  as  non-­‐‑reviewable—the  court  also  lacks  juris-­‐‑
diction  to  review  the  Board’s  denial  of  a  motion  to  reopen.  See  Cruz-­‐‑Mayaho  v.  Holder,  
698  F.3d  574,  577  (7th  Cir.  2012);  Zambrano-­‐‑Reyes  v.  Holder,  725  F.3d  744,  749  &  n.2  (7th  
Cir.  2013).  There  is  an  exception  to  that  rule:  strictly  legal  arguments  (whether  based  on  
the  Constitution,  a  statute,  or  a  regulation)  always  are  reviewable.  8  U.S.C.  
§1252(a)(2)(D).  Mazur  contends  that  he  comes  within  that  proviso.  He  does  not.  
       
     Mazur’s  sole  contention,  in  both  the  opening  brief  and  the  reply  brief,  is  that  the  
Board  abused  its  discretion  when  denying  his  motion  to  reopen.  Abuse  of  discretion  is  
almost  the  opposite  of  a  legal  argument;  a  contention  that  the  evidence  does  not  sup-­‐‑
port  the  decision  also  falls  outside  §1252(a)(2)(D).  See  Jiménez  Viracacha  v.  Mukasey,  518  
F.3d  511  (7th  Cir.  2008);  Paez  Restrepo  v.  Holder,  610  F.3d  962  (7th  Cir.  2010).  
       
     Counsel  for  Mazur  hinted  in  his  reply  brief,  and  maintained  at  oral  argument,  that  
the  Board  committed  a  legal  error  by  not  considering  all  of  the  equities  Mazur  advanced  
in  his  own  favor.  Yet  the  Board  wrote  that  it  had  considered  them  and  found  them  in-­‐‑
adequate  to  overcome  the  gravity  of  his  crimes.  Mazur  insisted  that  we  should  disre-­‐‑
No.  13-­‐‑2296                                                                                   Page  3  

gard  such  declarations  and  force  the  Board  to  prove  that  it  has  considered  all  equities  
by  listing  each  of  the  arguments  the  alien  advances.  Neither  in  brief  nor  at  argument  
did  counsel  identify  any  statute,  regulation,  or  precedential  decision  of  the  Board  estab-­‐‑
lishing  such  a  requirement.  It  is  enough  for  the  Board  to  consider  the  arguments;  it  said  
that  it  had  done  so;  unless  we  were  to  create  a  presumption  of  administrative  error,  that  
declaration  is  enough  to  scotch  an  argument  based  on  §1252(a)(2)(D).  
      
    The  petition  for  review  is  dismissed  for  want  of  jurisdiction.